NO. 07-07-0184-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                FEBRUARY 28, 2008

                        ______________________________


                                   TAI THANH HO,

                                                      Appellant

                                           v.

                              THE STATE OF TEXAS,

                                                      Appellee


                      _________________________________

            FROM THE 403rd DISTRICT COURT OF TRAVIS COUNTY;

              NO. 07-904001; HON. BRENDA KENNEDY, PRESIDING

                        _______________________________

                               Memorandum Opinion

                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      After a jury trial, appellant Tai Thanh Ho (appellant) was convicted of the offense

of murder. Punishment was assessed by the jury at seventy-five years in the Texas
Department of Criminal Justice Institutional Division. Appellant timely filed his notice of

appeal.

       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief, wherein he certifies that, after diligently searching the record, he has

concluded that appellant’s appeal is without merit. Along with his brief, he has filed a copy

of a letter sent to appellant informing him of counsel’s belief that there was no reversible

error and of appellant’s right to appeal pro se. By letter dated October 5, 2007, this court

notified appellant of his right to file his own brief or response by November 5, 2007, if he

wished to do so. Appellant filed a response wherein he contends that 1) the trial court

erred by failing to, sua sponte, give a reasonable doubt instruction to the jury on

extraneous offenses or bad acts, and in allowing witnesses to testify about bad acts

concerning his statement in needing a gun, 2) the State failed to give notice of use of

extraneous offenses, 3) the State failed to comply with Rules 404(b) and 609(f) of the

Texas Rules of Evidence and “Art. 37.07 §3 and Art. 38.37 of T.C.C.P.” and 4) the trial

court erred by allowing testimony regarding his cell phone account.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

each phase of the trial including 1) voir dire, 2) admission of crime scene and autopsy

photos at trial, 3) testimony at trial by several witnesses, 4) business records introduced

at trial, 5) legal and factual sufficiency of the evidence at trial, 6) the jury charge for both

guilt/innocence and punishment phases of the trial and 7) jury argument. At each phase,

counsel discussed the applicable law and analyzed the evidence according to that law.



       1
           See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
Upon his final analysis, counsel determined no reversible error existed. Thereafter, we

conducted our own review of the record to assess the accuracy of appellate counsel’s

conclusions and to uncover any error, reversible or otherwise, pursuant to Stafford v. State,

813 S.W.2d 503 ( Tex. Crim. App. 1991), along with appellant’s response, and concluded

the same.

       Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                 Brian Quinn
                                                 Chief Justice


Do not publish.




                                             3